—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the City of New York appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated July 10, 1998, which granted the petition.
Ordered that the order is reversed, as a matter of discretion, with costs, the petition is denied, and the proceeding is dismissed.
The petitioner failed to demonstrate, inter alia, either a reasonable excuse for the delay or that the City of New York received actual notice of her claim within the statutory time or within a reasonable time thereafter (see, General Municipal Law § 50-e [5]; Matter of Finneran v City of New York, 228 AD2d 596). Accordingly, the Supreme Court improvidently exercised its discretion in granting the petition. S. Miller, J. P., Sullivan, Krausman and H. Miller, JJ., concur.